979 So. 2d 1160 (2008)
R.B., Father of D.B. and D.B., Children, Appellant,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D07-5705.
District Court of Appeal of Florida, First District.
April 21, 2008.
Patricia L. Parker of Parker & DuFresne, P.A., Jacksonville, for Appellant.
David F. Elder, CLS Managing Attorney, Department of Children and Families, Jacksonville, and Susan W. Fox, Fox & Loquasto, P.A., Tampa, for Appellee.
Annette M. Lizardo, Guardian ad Litem Program, Orlando, for Guardian ad Litem.
*1161 PER CURIAM.
The father seeks review of a final order terminating his parental rights. The Department correctly concedes that there is no competent substantial evidence to support the termination of parental rights pursuant to sections 39.806(1)(c) and 39.806(1)(f), Florida Statutes (2007). See In re J.B., 923 So. 2d 1201, 1206-07 (Fla. 2d DCA 2006); C.B. v. Dep't of Children & Families, 874 So. 2d 1246, 1253-54 (Fla. 4th DCA 2004); In re T.B., 819 So. 2d 270, 272 (Fla. 2d DCA 2002); In re J.D.C., 819 So. 2d 264, 267 (Fla. 2d DCA 2002). Accordingly, we reverse the termination of the father's parental rights and remand for further proceedings consistent with this opinion.
REVERSED and REMANDED.
WEBSTER, DAVIS, and HAWKES, JJ., concur.